DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claims 6-8, 12, 17-22, 24-48, and 50-75 are cancelled. 
Claims 80-81 are new claims 
Claims 1-5, 9-11, 13-16, 23, 49, 76-81 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/2021 has been entered.
 



Response to Arguments/Remarks
Applicant's arguments filed 6/4/2021 with respect to 35 USC 101 have been fully considered but they are not persuasive. The rejection maintained. 

	
	Applicant argues on page 13

See MPEP §2106.05. Claim 1 is amended to recite specific limitations "other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application." MPEP
§2106.05IA(v). The added limitations qualify as "significantly more" because they are not simply "well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality" or "insignificant extra-solution activity." MPEP §2106.05IA(i)-(iii).

	Examiner respectfully disagrees. 

	The claims clearly recite limitations that fall under well-understood, routine, and conventional activities. For example, regarding claims 1, 23, and 49 with respect to the limitation of receiving data, the courts have recognized that receiving or transmitting data over a network (e.g., using the Internet to gather data) is well-understood, routine, and conventional computer functions and, as such, do not amount to significantly more than the abstract idea, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an 

	In addition, regarding claim 10, with respect to the limitation of updating data, the Courts have recognized that updating data (i.e., snapshot information) is well-understood, routine, and conventional computer functions and, as such, do not amount to significantly more than the abstract idea, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).

	Applicant argues on page 13 

	Additionally, the limitations in the claims are directed to more than mere mental processes. Applicant's claimed subject matter is able to access and analyze the calendar of a user and the calendar of at least one other user. Open time slots can be identified for a new activity and an entry in the open time slots is generated. A travel-related recommendation is developed and then executed using a third party service that can carry out the recommendation. These actions and activities, when the claim limitations are viewed as a whole, are more than mere mental processes.

	Examiner respectfully disagrees. 

	The limitation of access/analyzing/generating still fall under the abstract idea grouping of mental process (including an observation, evaluation, judgment, opinion). The claims as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Determining a travel recommendation for users based on received calendar data of the users is a process that was done before the technological age. In addition, the claims are merely automating a manual process of scheduling based on calendar data. The courts have indicated may not be sufficient to show an improvement in computer-functionality: Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).

35 USC 103
Applicant’s arguments, filed 6/4/2021, with respect to 35 USC 103 have been fully considered and are persuasive. The Examiner withdraws 35 USC 103 rejection.  

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 23, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, 23, and 49 recites the limitation “the calendar device”.  There is insufficient antecedent basis for this limitation in the claim. The dependent claims for claims 1, 23, and 49 are also rejected because they do not cure the deficiency. 









Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 9-11, 13-16, 23, 49, and 76-81 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance) claims 1-5, 9-11, 13-16, 23, 49, and 76-81 are directed to the statutory category of a method and system. 

Regarding step 2A-1, Claims 1-5, 9-11, 13-16, 23, 49, and 76-81 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 23 and 49 recite the limitations of Receiving, accessing, analyzing, identifying, generating, determining, comparing, developing, engaging, and updating. These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  


In addition, the claims deal with calendars, meetings, and interactions between users (See page 1-2 in Specification and Figure 4 of Applicant’s drawings). This clearly makes the claims falls in the abstract idea grouping of certain methods of organizing human activity (managing personal behavior or relationships or interactions between people).
Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.



The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe the after analysis is done, the outcomes are displayed (see claims 13-16). In another 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Processor, client device, calendar device
Claims 1 recite method, however method is not considered an additional element. 
Claim 13 recites graphical user interface
Claim 14 recites graphical user interface
Claim 15 recites graphical user interface
Claim 16 recites cards
Claim 23 recites system, client device, calendar device
Claims 49 recite methods, however method is not considered an additional element. 
Claim 49 recites client device, calendar device, processor
Claim 76, 78, 79 recites device
Claim 80 recites graphical user interface
Claims 1 and 23 further recite life management system
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer seen on page 44-46.   
When looking at the additional elements in combination, the computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Additionally, or alternatively, regarding claims 1-4, and 9, Courts have recognized that receiving or transmitting data over a network (e.g., using the Internet to gather data) is well-understood, routine, and conventional computer functions and, as such, do not amount to significantly more than the abstract idea, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Further, regarding claim 10, Courts have recognized that updating data (i.e., snapshot information) is well-understood, routine, and conventional computer functions and, as such, do not amount to significantly more than the abstract idea, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and 

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-5, 9-11, 13-16, 23, 49, and 76-81 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

Golenski et al. (11094413) Discloses a system configured to allocate healthcare resources for population health management using time values, health scores, or health condition labels stored in a population of records.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MUSTAFA IQBAL/Examiner, Art Unit 3683